Case: 19-60634     Document: 00515589922         Page: 1     Date Filed: 10/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 5, 2020
                                  No. 19-60634
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Viviane Silva-Dos Santos,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 797 944


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Viviane Silva-Dos Santos, a native and citizen of Brazil, petitions for
   review of an order of the Board of Immigration Appeals (BIA) dismissing her
   appeal from an immigration judge’s (IJ) denial of her second motion to
   reopen. She argues that the BIA legally erred by: (1) erroneously interpreting


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60634      Document: 00515589922           Page: 2   Date Filed: 10/05/2020




                                     No. 19-60634


   the requirements for the time and numerical exceptions to motions to reopen
   based on changed country conditions; (2) conflating the de novo and clear
   error standards of review; (3) mischaracterizing the IJ’s decision and
   affirming findings that the IJ did not make; and (4) relying on an arbitrary
   standard of “prima facie eligibility for relief.”
          We lack jurisdiction to consider an issue when a petitioner has failed
   to exhaust administrative remedies by raising the issue in the first instance
   before the BIA. See 8 U.S.C. § 1252(d)(1); Roy v. Ashcroft, 389 F.3d 132, 137
   (5th Cir. 2004). “[W]here the BIA’s decision itself results in a new issue and
   the BIA has an available and adequate means for addressing that issue, a party
   must first bring it to the BIA’s attention through a motion for
   reconsideration.” Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009). Silva-
   Dos Santos’s arguments contest the BIA’s “act of decisionmaking,” but she
   did not file a motion for reconsideration of the BIA’s decision. Id. at 320.
   She therefore failed to exhaust her issues, and we lack jurisdiction to consider
   the petition for review. See § 1252(d)(1); Omari, 562 F.3d at 320-21.
          Silva-Dos Santos’s petition for review is DISMISSED for lack of
   jurisdiction.




                                           2